HLD-146 (June 2010)                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2695
                                      ___________

                         IN RE: JAMES MURPHY, Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                           (Related to Civ. No. 10-cv-01107)

                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 30, 2010

          Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges

                                   Filed: July 26, 2010
                                       _________

                                       OPINION
                                       _________

PER CURIAM.

             James Murphy petitions for a writ of mandamus directing the District Court

to release him. For the reasons below, we will deny the petition.

             In July 2009, Murphy was convicted of drug trafficking charges.1 On May



   1
     On June 22, 2010, Murphy was sentenced to 360 months in prison and filed a pro se
notice of appeal.

                                            1
24, 2010, Murphy filed a habeas petition pursuant to 28 U.S.C. § 2241. The District

Court dismissed the § 2241 petition by order entered May 27th, and Murphy filed a notice

of appeal which was docketed at No. 10-2696. On June 9th, Murphy filed his mandamus

petition in which he requested that we review the District Court’s dismissal of his § 2241

petition.

              A writ of mandamus should be issued only in extraordinary circumstances.

See Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). Determining whether an

extraordinary circumstance exists requires a two-part inquiry. First, it must be established

that there is no alternative remedy or other adequate means of relief. Second, a petitioner

must demonstrate a clear and indisputable right to the relief sought. Kerr v. United States

District Court, 426 U.S. 394, 403 (1976). A writ is not a substitute for an appeal. In re

Kensington Intern. Ltd., 353 F.3d 211, 219 (3d Cir. 2003). Because Murphy can

challenge the denial of his § 2241 petition on appeal, he has other adequate means of

relief and is not entitled to a writ of mandamus.

              Accordingly, we will deny the petition. Murphy’s motion to stay his

criminal proceedings is denied.




                                              2